Brailsford, Justice
(concurring in result) :
I concur in the result but would rest the decision on a different ground. As I construe the record, the issue before the trial judge was the amount of the judgment to be en*269tered against the administratrix of the insured in the tort action. By stipulation of the parties, the jury was instructed to write a full verdict including plaintiff’s medical expense. Whether the judgment to be entered o,n that verdict should be reduced by the $1,000.00 paid to plaintiff before trial by Nationwide, under the medical payments coverage of the tortfeasor’s policy, was reserved for decision by the court. This appeal is from denial of that credit.
Although the judgment will in normal course be paid by Nationwide, this is not an action on the insurance contract, and the critical question is whether the administratrix is entitled to credit for the advance payment of plaintiff’s medical expense. The same answer is required as though the verdict had exceeded the liability coverage so that the double payment would in fact fall on the insured’s estate.
Here, the tortfeasor voluntarily paid the premium for the insurance coverage which paid plaintiff’s medical expense to this extent. I see no sound reason why damages assessed against his administratrix in the tort action should not reflect this payment. Allowance of the credit would do no violence to the collateral source doctrine, which refuses to grant a windfall benefit to a wrongdoer by crediting him with monies received by the injured person from an independent source; and it would vindicate the policy of the law against do.uble recovery. While the authorities are not in accord, I prefer the reasoning of the cases which adopt this view. Yarrington v. Thornburg (Del. Supr.) 205 A. (2d) 1, 11 A. L. R. (3d) 1110, Annot. at 1115 (1964). It is not inconsistent with cases in which the injured person has been allowed to recover against the insurer on the medical payments provision of the policy after recovery on or settlement of his tort claim against the insured. See, e. g., Moorman v. Nationwide Mutual Insurance Co., 207 Va. 244, 148 S. E. (2d) 874 (1966), and Beschnett v. Farmers Equitable Insurance Company, 275 Minn. 328, 146 N. W. (2d) 861 (1966). Blocker v. Sterling, 251 Md. 55, *270246 A. (2d) 226 (1968), in which credit for advance medical payments was disallowed in the tort action is not persuasive because of its heavy reliance upop Moorman, supra, where the action was on the insurance contract after settlement of the tort claim.
Moss, C. J., concurs.